—In two related actions to recover damages for breach of contract, the defendants appeal from (1) an order of the Supreme Court, Westchester. County (Wood, J.), dated December 13, 1990, which denied their application to vacate their default, and (2) an order of the same court entered June 18, 1991, which denied their motion for reargument.
Ordered that the appeal from the order entered June 18, 1991, is dismissed, as no appeal lies from an order denying reargument; and it is further,
*644Ordered that the order dated December 13, 1990, is affirmed, for reasons stated by Justice Wood at the Supreme Court; and it is further,
Ordered that the respondents are awarded one bill of costs. Sullivan, J. P., Lawrence, Eiber and Santucci, JJ., concur.